Citation Nr: 9917858	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
residuals of a low back injury has been submitted.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1992 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that no new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a low back injury had been 
submitted.  In a decision dated in May 1995, the Board denied 
reopening the veteran's claim.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In an Order dated October 15, 1998, the Court vacated the 
Board's May 1995 decision and remanded the case for further 
adjudication consistent with the Court's decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  By rating decision dated in September 1990, the RO denied 
reopening a claim of entitlement to service connection for 
residuals of a low back injury and notified the veteran of 
the decision; he did not appeal.

2.  The additional evidence added to the record since the 
September 1990 RO rating decision that denied service 
connection for residuals of a low back injury, is cumulative; 
does not bear directly and substantially upon the specific 
matter under consideration; and/or by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied 
entitlement to service connection for residuals of a low back 
injury is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. § 19.192 (1990) 
[38 C.F.R. § 20.1103 (1998)].

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for residuals of a low back injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was discharged from the United States Army in May 
1959.  The RO first received his claim for VA benefits for 
residuals of a back injury in August 1979.  At that time he 
stated that he had injured his back on November 15, 1957, in 
an automobile accident.  He submitted several lay statements, 
each of which stated, in essence, that the veteran was 
involved in an automobile accident on October 4, 1957, while 
on duty at a Military Police Detachment at Fort McClellan, 
Alabama.  The lay individuals, to include the veteran's 
mother, identified the vehicle identification number and 
stated that the automobile went off a cliff and that 
thereafter, the veteran sought medical treatment complaining 
of a sore back.  Several lay statements set out that the 
veteran was told that his back problem was a result of the 
accident and that it would get better.  The lay statements 
also indicate that the veteran had back problems in the years 
since his discharge from service.

In a statement received in November 1979, the veteran stated 
that he went to the United States Army Hospital at Fort 
McClellan in or around October 1957 and that his back was x-
rayed.  In November 1979, the RO received a Clinical Record 
Cover Sheet dated in December 1956 and showing that the 
veteran was hospitalized for four days with diagnoses of 
pharyngitis and bronchitis during service.  The National 
Personnel Records Center (NPRC) indicated that other searches 
had yielded negative results for additional service records 
pertinent to the veteran.

The claims file contains VA records showing that in June 
1978, the veteran was hospitalized at the VA.  He complained 
of severe low back distress.  He stated that he had always 
been well until the onset of his present problem an indicated 
that over the past three days he had been in and out of bed 
due to back distress.  The diagnosis was low back distress, 
to rule out an incipient nucleus pulposus at L4 to L5; x-rays 
were normal.  In July/August 1979, the veteran was again 
hospitalized with a history of low backache of one week's 
duration after carrying some heavy weight; diagnoses included 
lumbago.  He denied a history of recent trauma.  X-rays were 
normal.  The veteran was again hospitalized from October to 
November 1979.  He gave a two-year history of low back pain.  
He provided a positive past history as including only a 
gunshot wound injury with laparotomy.  The hospital report 
shows a diagnosis of low back pain and notes that there was 
no objective clinical or laboratory evidence.

In a rating decision dated in January 1980, the RO denied 
service connection for residuals of a back injury, noting 
that the first evidence of a back injury was in 1978.  The RO 
notified the veteran of that determination; he did not 
appeal.  In February 1980, the NPRC conducted a search for 
medical or other military records to include records from the 
Surgeon General's Office; no service medical or 
hospitalization records were found.  In November 1986, the 
NPRC advised that if the veteran's record were there on July 
12, 1973, such "would have been in the area that suffered 
the most damage in the fire on that date and may have been 
destroyed."

In March 1987, the RO received a statement from the veteran 
and photocopied photographs purporting to show the vehicle 
wrecked during the in-service accident.

In March 1990, the RO received a statement in which the 
veteran reported that the Military Police had investigated 
his in-service accident and made their findings part of the 
daily report.  He stated that he was never given any 
diagnosis, prognosis or treatment from the U.S. Army and that 
he was denied treatment for his back in 1959 at the VA 
hospital in Houston, Texas.  

In September 1990, the RO received VA outpatient records 
dated from February 1989 to July 1990.  The veteran was 
hospitalized from February to March 1989 for tachycardia and 
an irregular cardiac rhythm noted in connection with a 
routine clinic visit for low back pain due to osteoarthritis 
of the lumbar spine.  The hospital report shows a diagnosis 
of osteoarthritis of the lumbar spine.  X-rays showed a 
moderate healed compression fracture of L2, with some 
narrowing of the L1 to L2 intervertebral disc space and 
moderate degenerative changes of the discs between L4 to L5 
and L5 to S1.  Outpatient records dated from April to July 
1989 reflect that the veteran had chronic low back pain and 
spondylolisthesis and obesity.  A June 1990 record shows a 
diagnosis of spondylolisthesis.  Records dated in January and 
July 1990 note that the veteran was being followed for 
arthritis of the low back.

In a decision dated in September 1990, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for residuals of a low back injury, stating that 
the additional evidence referred only to a current back 
disorder and treatment, and was too remote from service to 
permit service connection on any basis.  The RO notified the 
veteran of that decision; he did not appeal.

Subsequent to the RO's September 1990 decision, the following 
evidence was associated with the claims file:

Duplicate copies of photographs, statements from the veteran 
and Congressional inquiry correspondence.

Additional statements from the veteran relevant to record 
searches.

Duplicate copies of photographs and the in-service clinical 
record of hospitalization dated in December 1956.

In November 1991, the Federal Archives notified the veteran 
that no service records pertinent to him were available at 
that facility.

In August 1992, the RO denied reopening the veteran's claim; 
he timely appealed that determination.


Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  For certain diseases, to include 
arthritis, service connection may be established where such 
disease is manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

As indicated above, the September 1990 rating decision that 
denied entitlement to service connection for residuals of a 
low back injury became final when the veteran did not appeal 
within one year of the date of notification of such 
determination.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 1991)]; 38 C.F.R. § 19.192 (1990) 
[38 C.F.R. § 20.1103 (1998)]; 38 C.F.R. § 20.302 (1998).  
Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, U.S. Vet. App. No. 97-
1534 (Feb. 17, 1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The veteran in this case contends that he injured his back as 
a result of a vehicle accident during military service.  The 
bases for the September 1990 denial, the last final denial in 
this case, was that no back injury was shown in service and 
that the evidence of record did not show that any current 
back disability was related back to the veteran's period of 
service.  Evidence considered at that time included medical 
records containing a history of back pain only beginning in 
or around 1978, many years after service.  Since that time, 
additional evidence has been added to the record.  

The Board will first discuss the additional statements 
offered by the veteran in support of his claim.  In those 
statements he again offers an account of having incurred a 
back injury during his period of service.  Although the Board 
does not question the veteran's credibility herein, it notes 
that as mere reiterations of previous contentions, the 
veteran's statements are not new within the meaning of 
38 C.F.R. § 3.156.  Moreover, although the veteran is 
competent to report his alleged in-service injury, as well as 
any continuation of such symptoms after service, the record 
does not reflect that he possesses a recognized degree of 
medical knowledge that would render him competent to offer 
opinions as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Court, in Moray v. 
Brown, 5 Vet.App. 211, 214 (1993), extended the principal of 
Grottveit v. Brown, 5 Vet.App. 91 (1993), to hold that if lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well grounded claim, under 
38 U.S.C.A. § 5107(a), it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  

In this case, the evidence previously considered by the RO 
did not include competent evidence of a nexus between a 
current back disability and any incident of service.  The 
veteran's additional statements are not competent to 
establish a diagnosis of any back disorder in service; nor 
are such sufficient to establish a causal relationship 
between his post-service back problems and service.  As such, 
those statements are not material and not sufficient to 
reopen the claim.

The Board notes that the only other additional evidence 
consists of duplicate copies of available service records, 
and congressional correspondence.  Such evidence is clearly 
not new.  Moreover, although a subsequent search for 
available service records was conducted, no additional 
records were located.  The Board recognizes that there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which service records may have been 
destroyed while the file was in the possession of the 
government.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In that 
regard, the Board notes that VA has made multiple attempts to 
locate/obtain the veteran's service records, to include from 
alternate sources.  Searches made by the NPRC and the 
National Archives have been unsuccessful.  The Board also 
notes that VA has assisted the veteran in attempting to 
obtain records of post-service medical treatment and/or 
hospitalization potentially pertinent to his claim.  However, 
such searches failed to locate any evidence showing that 
arthritis of the back, or other back disability, was first 
shown in service, that arthritis was demonstrated within the 
initial post-service year, or that an existing back 
disability was otherwise related to service.

In short, the evidence added to the file since the September 
1990 decision is either cumulative or duplicative and in no 
way contains any evidence of an in-service back injury or 
back disability diagnosed during service or within the 
initial post-service year.  Nor does such contain any opinion 
relating currently shown back problems to the veteran's 
period of military service.  See 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309.  Thus, the additional evidence does not bear 
directly or substantially upon the specific matter under 
consideration.  Absent such materiality, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim and the 
veteran's claim is not now reopened.  38 C.F.R. § 3.156(a).  

Accordingly, the Board concludes that no new and material 
evidence has been presented to warrant reopening the claim 
and the September 1990 rating decision that denied reopening 
a claim of entitlement to service connection for residuals of 
a low back injury remains final.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet.App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet.App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, the VA has fulfilled such duty in the April 
1993 statement of the case informing the veteran of the laws 
and regulations pertinent to new and material evidence cases, 
and advising him that to be new and material, the additional 
evidence would have to include competent medical evidence of 
a relationship between a current back disability and his 
period of military service.  The veteran has neither 
submitted or identified evidence sufficient to warrant 
reopening the claim.  Also, VA has, in any case, assisted the 
veteran in the attempt to associate service medical records, 
to include records from the Surgeon General's Office, with 
the claims file.  No additional evidence pertinent to the 
instant appeal has been identified or obtained.


ORDER

The claim, based on entitlement to service connection for 
residuals of a low back injury, is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

